Filed 1/29/14 P. v. Garland CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)


THE PEOPLE,                                                                                  C074078

                   Plaintiff and Respondent,                                    (Super. Ct. No. 12F07052 &
                                                                                         12F07057)
         v.

CODY KEITH GARLAND,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende).
         In case No. 12F07052, a first amended complaint charged defendant Cody Keith
Garland with making criminal threats (count one; Pen. Code, § 422),1 violating a
protective order (count two; § 166, subd. (c)(1)), and brandishing a deadly weapon
(count three; § 417, subd. (a)(1)). All counts were alleged to have occurred on or about
October 1, 2012. Defendant was also alleged to have served two prior prison terms
(§ 667.5, subd. (b)).



1        Undesignated section references are to the Penal Code.

                                                             1
       In case No. 12F07057, a first amended complaint charged defendant with
unlawfully taking or driving a motor vehicle (counts one, three, & five; Veh. Code,
§ 10851, subd. (a)); receiving a stolen vehicle (counts two, four, & six; § 496d, subd. (a));
receiving stolen property (count seven; § 496, subd. (a)); and passing a fraudulent check
(count eight; § 476). Counts one and two were alleged to have occurred on or about and
between August 27 and September 2, 2012; counts three and four were alleged to have
occurred on or about and between August 7 and September 8, 2012; counts five and six
were alleged to have occurred on or about and between October 24 and October 26, 2012;
count seven was alleged to have occurred on or about and between August 29 and
October 26, 2012; and count eight was alleged to have occurred on or about October 26,
2012. The same prior prison terms were alleged as in case No. 12F07052.
       On April 29, 2013, in case No. 12F07052, defendant pled no contest to assault
with a deadly weapon (§ 245, subd. (a)(4)), a reasonably related offense to count one, for
a stipulated state prison term of three years. That same day in case No. 12F07057,
defendant pled no contest to counts one and three (Veh. Code, § 10851, subd. (a)) for an
additional eight months consecutive on each count. All remaining counts and allegations
were to be dismissed under the terms of the agreement.2



2       A third case (case No. 12F07259) is discussed in the probation report and at
sentencing, but no complaint or information in this case appears in the record. According
to the probation report, defendant was charged therein with unlawful taking or driving of
a vehicle (count one; Veh. Code, § 10851, subd. (a)), receiving a stolen automobile
(count two; § 496d, subd. (a)), receiving stolen property (count three; § 496, subd. (a)),
and passing a fraudulent check (count four; § 476). Since these charges appear to
duplicate some of the counts in case No. 12F07057, it appears that the two cases were
consolidated at some point, but if so the record does not clearly reflect the consolidation.

       At the time defendant entered his plea, the People moved to dismiss case No.
12F07259 in the interest of justice, with a Harvey waiver (People v. Harvey (1979) 25
Cal. 3d 754 (Harvey)) for victim restitution. At sentencing, the trial court dismissed the
case, but reserved jurisdiction as to victim restitution.

                                             2
       The prosecutor recited the factual basis for the plea as follows:
       “As to 12F07052, the victim and defendant and [sic] in a long dating relationship
and have two children together, a 12-year-old and a five-year-old.
       “About a week prior to October 1st of 2012, the victim and the defendant
terminated their relationship.
       “The victim[,] on October 1st of 2012, dropped off her son at [school]. The
defendant followed the victim and threatened her and said that he was going to beat her
face in like a man, and he told her You’re done; you’re done. He then spit in her face.
She was very concerned for her safety, and he also threw a cell phone at her and said that
he was going to take their son out of school.
       “During the incident, he took out a Gerber knife tool out of his pocket and then
walked past her. The victim was concerned for her safety and her son’s safety during the
incident.
       “As to 12F07057, Count One, on August 27th of 2012, in the [C]ounty of
Sacramento, [v]ictim Kenneth D[.]’s . . . car was taken without his permission from his
apartment parking lot, and all the keys were accounted for.
       “On September 2nd of 2012, in the [C]ounty of Sacramento, officers conducted a
traffic stop on the vehicle that defendant was driving. The defendant was driving the
victim’s car without his permission. The car did not have license plates, the steering
column had been tampered with, and the VIN number was covered with fabric softener.
The victim does not know the defendant and did not give him permission to drive the car.




       The trial court stated that the plea was conditional, pending the submission of a
presentence probation report. The court took the People’s motion to dismiss the
remaining charges under submission pending judgment and sentence.

                                                3
       “As to Count Three, on August 7th, 2012, [v]ictim Robert S[.]’s vehicle was
stolen from in front of his residence in Sacramento [C]ounty. All the keys were
accounted for.
       “On September 8th, 2012, in the [C]ounty of Sacramento, officers observed the
defendant driving the victim’s vehicle without license plates. The defendant did not have
permission to drive the victim’s vehicle. Officers conducted a vehicle stop, and the
defendant immediately put his hands out the window without being told to do so. The car
had a shaved key in the ignition which would commonly be used to steal cars.
       “The defendant claimed that his wife had bought the car from Craigslist. The
witness was contacted who said that she was not defendant’s wife but his girlfriend, and
she denied that she had purchased the car off of Craigslist. Victim did not know the
defendant and did not give him permission to drive the vehicle.”
       On May 24, 2013, after denying defendant’s motion to withdraw his plea, the trial
court imposed a state prison sentence of four years four months pursuant to the plea
agreement, awarding defendant 414 days of presentence custody credits (207 actual days
and 207 conduct days). The court imposed a $600 restitution fine and a suspended parole
revocation restitution fine in the same amount as to case No. 12F07052, and a $400
restitution fine and a suspended parole revocation restitution fine in the same amount as
to case No. 12F07057. The court also imposed a $120 court operations fee (§ 1465.8)
and a $60 conviction assessment fee (Gov. Code, § 70373). The court dismissed the
remaining counts in both cases in the interests of justice. The court also dismissed case
No. 12F07259 in the interest of justice with a Harvey waiver.
       In addition to sentencing on the above cases, the trial court also found that
defendant had admitted violating probation in case No. 12M02400, as to which the record
does not contain any further information. The court imposed no additional time in this
case, but ordered a restitution fine of $140 (§ 1202.4).



                                              4
       In addition to the fines and fees mentioned above, the abstract of judgment (filed
on May 31, 2013, one week after the sentencing hearing) states that defendant is to pay a
“booking fee” of “$331.98 x 2” and a “c[l]ass[ification] fee” of “$60.18 x 2” under
unspecified statutes. The abstract of judgment also states that defendant is to pay a total
of $2,112.88 in victim restitution in case No. 12F07057, consisting of $1,780.90 to victim
Kenneth D. and $331.98 to victim Robert S. The abstract of judgment does not mention
the $140 restitution fine ordered by the trial court in case No. 12M02400.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
       However, we must remand the matter to the trial court with directions to prepare
an amended abstract of judgment. First, the new abstract of judgment must delete the
“booking fee” and “c[l]ass[ification] fee,” which are not mandatory and were not
imposed orally by the trial court at sentencing. (Gov. Code, § 29550.2 [court must find
defendant has ability to pay jail booking and classification fees]; People v. Zackery
(2007) 147 Cal. App. 4th 380, 385 [oral pronouncement of judgment prevails over any
contradictory written order].) Second, the new abstract of judgment must delete the
award of victim restitution in case No. 12F07057, which is not reflected in any statement
by the trial court, and must indicate instead that the court has reserved jurisdiction of
victim restitution in that case. Third, the new abstract of judgment must include the $140
restitution fine ordered by the trial court in case No. 12M02400 pursuant to
section 1202.4.

                                              5
                                      DISPOSITION
       The matter is remanded to the trial court with directions to prepare a corrected
abstract of judgment as described above and to forward a certified copy of the corrected
abstract of judgment to the Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.


                                                    BLEASE                   , Acting P. J.


We concur:


  BUTZ                      , J.


  MURRAY                    , J.




                                             6